DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 12/07/18.  Claims 1-20 are still pending and have been considered below.

Specification
The abstract of the disclosure is objected to because:  the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  In particular, Examiner notes that the abstract, as filed, appears to contain the title of the invention on the same page as the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paragraph [0021] of the Specification filed on 12/07/18 should be amended to recite “Figures 4[[ to]], 5 and 6…”.  
Appropriate correction is required.
 
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  lines 4 and 7, respectively, should be amended to recite “…the first processing stage[[ and]], the second processing stage comprising a second data latch…”, or the likes.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renaudin et al. (2009/0307516).
Claim 1:  Renaudin et al. discloses an asynchronous pipeline circuit [page 3, paragraph 0039], comprising:
a first processing stage comprising a first data latch configured to generate a request signal(first delay insertion circuit) [page 5, paragraph 0045 | figure 5];
a second processing stage downstream the first processing stage and comprising a second data latch(second delay insertion circuit) [page 5, paragraph 0045 | figure 5]; and
a programmable delay line coupled between the first data latch and the second processing stage, wherein the programmable delay line is configured to receive the request signal from the first data latch and to generate a delayed request signal by randomly delaying the request signal on each data transfer from the first data latch to the second data latch(random choice of delay is applied to signal S before propagating to output Sd; thus, with respect to figure 5, the signal from the output of the first delay insertion circuit to the input of the second delay insertion circuit is delayed according to the first circuit’s random generator) [page 3, paragraph 0033].
Claim 2:  Renaudin et al. discloses the asynchronous pipeline circuit of claim l, wherein the second processing stage is configured to receive the delayed request signal and to provide an acknowledgement signal to the first processing stage in response to reception of the delayed request signal from the programmable delay line and in response to reception of data from the first data latch [pages 2-3, paragraph 0028 | page 4, paragraph 0045].
Claim 3:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 2, wherein the first processing stage further comprises a first controller, and wherein the second data latch is configured to provide the acknowledgement signal to the first controller [page 4, paragraph 0045 | figure 5].
Claim 4:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 3, wherein the programmable delay line is configured to provide the delayed request signal to the second data latch [page 4, paragraph 0045 | figure 5].
Claim 5:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 2, wherein each of the first processing stage and the second processing stage comprises a respective Muller C-element, and wherein each of the first data latch and the second data latch comprises a respective capture-pass latch [page 4, paragraph 0045 | figure 5].
Claim 6:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 5, wherein the programmable delay line is configured to provide the delayed request signal to the Muller C-element of the second processing stage [page 4, paragraph 0045 | figure 5].
Claim 7:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 5, wherein the acknowledgement signal is configured to be passed from a control output of the capture-pass latch of the second processing stage to a pass input of the capture-pass latch of the first processing stage [page 4, paragraph 0045 | figure 5].
Claim 8:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 1, further comprising a random number generator configured to generate a random number and to provide the random number to the programmable delay line [page 3, paragraph 0033].
Claim 9:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 8, wherein the programmable delay line is configured to add a random delay to the request signal based on the random number to generate the delayed request signal [page 3, paragraph 0033].
Claim 10:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 1, further comprising a delay element coupled between the first data latch and the programmable delay line, wherein the delay element is separate from the programmable delay line [page 4, paragraph 0045 | figure 5].
Claim 11:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 10 wherein the asynchronous pipeline circuit further comprises combinatorial logic circuitry coupled between the first data latch and the second data latch [page 4, paragraph 0045 | figure 5].
Claim 12:  Renaudin et al. discloses an asynchronous pipeline circuit [page 3, paragraph 0039], comprising: 
a first processing stage comprising:
a first data latch configured to receive data and to generate a request signal [page 5, paragraph 0045 | figure 5]; and 
a first controller configured to control outputting of the data from the first data latch(multiplexing circuit control circuit) [page 2, paragraph 0025];
a second processing stage comprising:
a second data latch configured to receive the data from the first data latch [page 5, paragraph 0045 | figure 5]; and 

a programmable delay line coupled between the first processing stage and the second processing stage, wherein the programmable delay line is configured to receive the request signal from the first data latch and to generate a randomly-delayed request signal by delaying the request signal by a random time on each data transfer from the first data latch to the second data latch [page 3, paragraph 0033]; and
a random number generator configured to generate a random number [page 3, paragraph 0033], wherein the programmable delay line is configured to randomly delay the request signal based on the random number [page 2, paragraph 0027].
Claim 13:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 12, wherein the second processing stage is configured to receive the randomly-delayed request signal and to provide an acknowledgement signal to the first processing stage in response to reception of the randomly-delayed request signal from the programmable delay line and in response to reception of data from the first data latch [pages 2-3, paragraph 0028 | page 4, paragraph 0045].
Claim 14:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 12, wherein each of the first data latch and the second data latch comprises a D-latch, and wherein each of the first controller and the second controller comprises a logic gate [page 4, paragraph 0045 | figure 5].
Claim 16:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 12, wherein each of the first data latch and the second data latch comprises a capture-pass latch, and wherein each of the first controller and the second controller comprises a two-input Muller C-element [page 4, paragraph 0045 | figure 5].
Claim 18:  Renaudin et al. discloses a method for managing requests in an asynchronous pipeline circuit, the method comprising:
generating, by a first data latch of a first processing stage of the asynchronous pipeline circuit, a request signal [page 5, paragraph 0045 | figure 5];
delaying, by a programmable delay line, the request signal by a random delay [page 3, paragraph 0033]; 
receiving the randomly-delayed request signal at a second processing stage downstream the first processing stage and comprising a second data latch [page 5, paragraph 0045 | figure 5]; and
providing, by the second processing stage, an acknowledgement signal to the first processing stage in response to reception of the randomly-delayed request signal and in response to reception of data from the first data latch, wherein the delaying occurs at each data transfer from the first data latch to the second data latch [pages 2-3, paragraph 0028 | page 4, paragraph 0045].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaudin et al. (2009/0307516) in view of Singh et al. (2004/0046590).
Claim 15:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 14, but does not explicitly disclose wherein the logic gate comprises an exclusive NOR gate.
However, Singh et al. discloses a similar invention [page 3, paragraphs 0045-0046] and further discloses wherein the logic gate comprises an exclusive NOR gate [page 4, paragraph 0051].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Renaudin et al. with the additional features of Singh et al., in order to convert done signals and acknowledgment signals into level control for the latches and allow for performing equality test(s) between the stages, as suggested by Singh et al. [page 4, paragraphs 0054-0055].
Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaudin et al. (2009/0307516) in view of Lee (2002/0057121).
Claim 17:  Renaudin et al. discloses the asynchronous pipeline circuit of claim 12, but does not explicitly disclose wherein the random time is between 0.1 ns and 3.2 ns.
However, Lee discloses a similar invention [page 1, paragraph 0007] and further discloses wherein the random time is between 0.1 ns and 3.2 ns [page 2, paragraph 0020].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Renaudin et al. with the additional features of Lee, in order to implement a delay circuit where the delay can be tuned to have the precise delay desired, as suggested by Lee [page 1, paragraph 0005].
Claim 19:  Renaudin et al. discloses the method of claim 18, but does not explicitly disclose wherein the random delay is in steps of 0.1 ns.
Lee discloses a similar invention [page 1, paragraph 0007] and further discloses wherein the random delay is in steps of 0.1 ns [page 2, paragraph 0020].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Renaudin et al. with the additional features of Lee, in order to implement a delay circuit where the delay can be tuned to have the precise delay desired, as suggested by Lee [page 1, paragraph 0005].
Claim 20:  Renaudin et al. discloses the method of claim 18, but does not explicitly disclose wherein the random delay is between 0.1 ns and 3.2 ns.
However, Lee discloses a similar invention [page 1, paragraph 0007] and further discloses wherein the random delay is between 0.1 ns and 3.2 ns [page 2, paragraph 0020].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Renaudin et al. with the additional features of Lee, in order to implement a delay circuit where the delay can be tuned to have the precise delay desired, as suggested by Lee [page 1, paragraph 0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435